OPINION OF THE COURT

Per Curiam.

Respondent was admitted to the Bar on March 9, 1949. On October 23, 1979 he was convicted in the District Court of the *399United States for the Western District of New York of two charges of willful and knowing attempt to evade a large part of the income tax due and owing by him and his wife to the United States in violation of section 7201 of title 26 of the United States Code for the years 1972 and 1973. He was sentenced to two years imprisonment on each count to be served concurrently and was fined the sum of $5,000 on each count. The sentences of imprisonment were suspended and respondent was placed on probation for one year on condition that he first pay the $10,000 fine.
Pursuant to section 90 (subd 4, par f) of the Judiciary Law on November 29, 1979 (73 AD2d 790) we ordered respondent’s suspension until our further order. On respondent’s motion dated December 4, 1979 for a stay of the suspension order, we denied the motion and adjourned the matter for further proceedings to determine what punishment should be accorded to him, pursuant to section 90 (subd 4, par g) of the Judiciary Law. The matter was referred to a Referee to take testimony in mitigation of punishment and the Referee has submitted his report.
In light of the serious nature of the crimes of which respondent was convicted, constituting violations of canon 1 of the New York Code of Professional Responsibility, EC 1-5 and DR 1-102 (A), and subdivision 2 of section 90 of the Judiciary Law, we conclude that respondent should be suspended for a period of one year commencing November 29, 1979 and until the further order of this court.
Cardamons, J. P., Simons, Hancock, Jr., Schnepp and Witmer, JJ., concur.
Final order of suspension entered pursuant to section 90 (subd 4, par g) of the Judiciary Law.